C. D. Arecibo. Nulidad y otros extremos.
(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, con fecha 12 de septiembre de 1941 el demandado interpuso el presente recurso;
Por Cuanto, el demandado apelante ha venido solicitando pró-rrogas en la corte sentenciadora para que el taquígrafo proceda a transcribir el récord, sin que hasta la fecha, y no obstante haber trans-currido cerca de año y medio desde la interposición del recurso, el récord en apelación haya sido archivado en este Tribunal;
Por cuanto, el demandante apelado presentó una moción solici-tando que se desestime el recurso por falta de diligencia en su prose-cución, basándose en lo dispuesto en el artículo 59 del Reglamento de este Tribunal al efecto de que expirado el término de noventa *959días desde la fecha en qne se presentare el escrito de apelación y no obstante las prórrogas concedidas por el tribunal inferior, esta corte, a discreción, podrá desestimar una apelación que no haya sido anteriormente registrada en este tribunal, mediante moción presen-tada al efecto, si se probare satisfactoriamente que el apelante no ha proseguido su apelación con la diligencia debida o de buena fe, o que tal apelación es frívola;
Pon cuanto, dicha moción fué debidamente notificada a la parte apelante, y notificádole también el señalamiento de la vista de la misma para ante esta Corte tampoco compareció el apelante a mos-trar razones por las cuales, no obstante el tiempo transcurrido, no debería desestimarse su recurso;
Poe cuanto, por lo que resulta de la moción de desestimación, que está debidamente jurada, y de la certificación del secretario de la corte inferior que se acompaña, ha quedado satisfactoriamente probado que el apelante no ha proseguido su apelación con la dili-gencia debida.
POR tanto, se declara con lugar la moción del apelado y en su consecuencia se desestima el recurso por falta de diligencia.